Opinion op the Majority op the Court, by
Judd, C. J.
This is an application by the Hawaiian Government to have the boundaries of the Ili of Kapoino, in the Ahupuaa of Waieh'u, Island of Maui, settled.
It is contested by the trustees of the Estate of Lunalilo, in *2whom is the title of Waiehu. The boundaries of Waiehu are settled, and whatever is not shown to be the Ili of Kapoino re-remains as part of the Ahupuaa of Waiehu.
Testimony of persons familiar with the boundaries of lands in this Kingdom is becoming more and more difficult to obtain as the old Hawaiians die off, and appeals from Boundary Commissioners present questions of fact difficult to settle. The evidence of native residents is taken by the Commissioner in his district and reduced to writing, and the notes sent up to us on appeal.
The Appellate Court, not having the witnesses before it, is deprived of the means of forming a correct opinion as to the veracity and extent of knowledge of the witnesses, for on paper all witnesses appear equally well and equally credible. For this reason, a well considered judgment of a Commissioner of Boundaries is entitled to great respect, and should not be set aside on slight grounds. In the case before us, we have the testimony of several witnesses, the general effect of which will carry the boundaries of the Ili of Kapoino down to the sea, and embrace within its limits not only the taro lands which constituted the main value of the land in early times, but a large quantity of comparatively worthless land, consisting of level land not then cultivated, and sand hills. The boundaries, as claimed by the petitioners after they leave the points which both sides concede to be the boundaries of the land in question, run straight to the sea, not following any ridge or gulch or any natural land marks. This fact, although not conclusive against the claim of the Government, is unusual unless some satisfactory reason is given for it. Only one witness positively limits the extent of this Ili as claimed by the trustees of the Estate of Lunalilo, contestant, but this witness, Kaaimalani, had been a konohiki of Waiehu for a number of years, and appears to know all the boundaries of the land in dispute, and the adjoining lands quite thoroughly. A careful perusal of the testimony on behalf of the petitioners will show that though certain as regards the land of Kapoino, it is uncertain as regards other lands adjoining. We think it far more likely that the original character of the Hi of Kapoino was mainly kalo land, and that it had a fishing right *3on the sea; and that the reason that the witnesses for the petitioners have extended its boundaries to reach the sea, is on account of this fishing right, in order that it might be embraced. The witnesses for the petitioners speak of two His, Kanaio and Kahoana, as existing in the Ili of Kapoino, above the Government road. We are not aware of abase of an Hi within an Ili, and we think it impossible. No one is able to give the accurate boundaries of these His, if they are His, and some of the witnesses for the Government say that they were a part of Waiehu: if this be true, they cannot form a part of Kapoino. It appears to us that they are His belonging to the Ahupuaa of Waiehu, distinct for convenience only, and are not Ili-kuponos, having an ownership distinct from that of the Ahupuaa ; but their existence, even though the boundaries are not well ascertained, affords strong proof that Kapoino does not extend down further than to them, and certainly not heyond them to the sea.
The Attorney-General, for petitioners.
W. 0. Smith, for contestants.
Upon careful reflection, we see no adequate reason for reversing the judgment of the Commissioner, and therefore affirm his decision.